[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT             FILED
                            ___________________________ U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                    No. 05-14136                           MAY 24, 2006
                            ____________________________                 THOMAS K. KAHN
                                                                             CLERK
                         D.C. Docket No. 04-03243-CV-CAP-1

COREY AIRPORT SERVICES, INC.,

                                                           Plaintiff-Appellee,

                                            versus


THE CITY OF ATLANTA, et al.,

                                                           Defendants,

BEN DECOSTA, et al.,

                                                 Defendants-Appellants.
                             ____________________________

                     Appeals from the United States District Court
                           for the Northern District of Georgia
                           _____________________________

                                           (May 24, 2006)

Before ANDERSON and DUBINA, Circuit Judges, and ALBRITTON*, District
Judge.

       *
        Honorable William H. Albritton, III, United States District Judge for the Middle District
of Alabama, sitting by designation.
PER CURIAM:

      At issue in this appeal is the district court’s ruling that individual Appellant

Defendants were not entitled to have the complaint dismissed on the basis of

qualified immunity. After oral argument and careful review of the briefs and

relevant parts of the record, we conclude that the judgment of the district court is

due to be affirmed.

      In 2002, Appellee Corey Airport Services (“Corey”) participated in a

Request for Proposal (RFP), originated by the City of Atlanta, in an attempt to win

the advertising contract for Hartsfield-Jackson International Airport in Atlanta.

The city received bids from Corey and two other companies, one of which was

Clear Channel Airports (“Clear Channel”), the eventual winner.

      Corey alleges that the city, through its agents, manipulated the bidding

process to ensure that Clear Channel would be selected. In November 2004,

Corey filed a Complaint in the Northern District of Georgia against twenty-four

defendants, including the City of Atlanta, the Mayor of Atlanta, and numerous city

officials. In a mixture of state and federal claims, the complaint alleged

wrongdoing on several fronts to include: bid rigging, anti-trust violations, tortious

interference with business relationships, and §§ 1983 and 1988 claims for equal

protection violations and conspiracy to violate plaintiff’s equal protection rights.

                                          2
Each of the individuals named as a defendant moved to dismiss all claims in the

complaint. In July 2005, the district court dismissed all claims against only one

defendant and granted in part, and denied in part, the motions to dismiss of the

other defendants. The court dismissed all of the state claims and most of the

federal claims, but denied the motions to dismiss regarding Corey’s equal

protection and conspiracy to violate equal protection claims under 42 U.S.C. §§

1983 and 1988. In denying the motions, the court ruled that the individual city

defendants were not entitled to qualified immunity at this stage of the proceedings.

      We review a district court’s denial of a motion to dismiss based on qualified

immunity de novo. Chester v. Sparks, 248 F.3d 1117, 1121 (11th Cir. 2001).

Because this is an appeal from the denial of a motion to dismiss, the amended

complaint's allegations must be taken as true and read in the light most favorable

to the plaintiffs. Quality Foods de Centro America, S.A. v. Latin American

Agribusiness Development Corp., S.A., 711 F.2d 989, 994-95 (11th Cir.1983);

Linder v. Portocarrero, 963 F.2d 332, 334 (11th Cir. 1992).

      “Where it is not evident from the allegations of the complaint alone that the

defendants are entitled to qualified immunity, the case will proceed to the

summary judgment stage, the most typical juncture at which defendants entitled to

qualified immunity are released from the threat of liability and the burden of

                                         3
further litigation.” Johnson v. Breeden, 280 F.3d 1308, 1317 (11th Cir. 2002).

We agree with the district court’s conclusion that Corey has made sufficient

allegations connecting the individual defendants to violations of Corey’s equal

protection rights to withstand a motion to dismiss and for the individual

defendants to move to the next stage of litigation.

      For the foregoing reasons we affirm the decision of the district court.

      AFFIRMED.




                                          4